United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 05-11262
                        Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DEBORAH LEE SYPNIEWISKI,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CR-28-1
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Deborah Lee Sypniewiski was convicted by a jury of

counterfeiting obligations of the United States and possessing

counterfeit obligations.    Sypniewiski argues that the district

court erred in enhancing her sentence based on her manufacture of

counterfeit federal reserve notes pursuant to U.S.S.G.

§ 2B5.1(b)(2)(A) and (b)(3) (2004).    Sypniewiski argues that the

enhancement was inapplicable under application note 4, which

states that the enhancement does not apply where the items

manufactured “are so obviously counterfeit that they are unlikely

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-11262
                                  -2-

to be accepted even if subjected to only minimal scrutiny.”

§ 2B5.1, comment. (n.4).

     Based on the personal inspection of the notes by the

district court judge, the evidence regarding the number of times

the bills were successfully and unsuccessfully passed, and the

testimony of various witnesses including a Secret Service agent,

the district court found that the counterfeit notes were not so

obviously counterfeit that they were unlikely to be accepted even

if subjected to only minimal scrutiny.      The district court’s

finding was plausible in light of the record as a whole and thus

was not clearly erroneous.    United States v. Wyjack, 141 F.3d
181, 183-84 (5th Cir. 1998); United States v. Bollman, 141 F.3d
184, 187 (5th Cir. 1998).

     AFFIRMED.